     Case 2:20-cv-00845-KJM-JDP Document 16 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOYCE M. BURRUS,
                                                      Case No. 2:20-cv-00845-KJM-JDP (PS)
12                       Plaintiff,
                                                      ORDER CLARIFYING SERVICE
13           v.                                       REQUIREMENTS AND DIRECTING
                                                      FURTHER SERVICE OF PROCESS
14    UNITED STATES DEPARTMENT OF
      AGRICULTURE (USDA) FOREST                       ECF No. 8
15    SERVICE, et al.,
16                       Defendants.
17

18          On January 28, 2021, the court directed service upon defendants. ECF No. 8. On April
19   14, 2021, the United States Department of Agriculture, appearing through counsel, filed a notice
20   that service had not been completed upon the Department. ECF No. 14. Specifically, the
21   Department notifies the court that neither the United States Attorney’s Office nor the Attorney
22   General have been served. Id. (citing Fed. R. Civ. P. 4(i)).
23          Accordingly, the United States Marshal is directed to serve all process without
24   prepayment of costs not later than sixty days from the date of this order. Service of process shall
25   be completed by delivering a copy of the summons and complaint to the United States Attorney
26   for the Eastern District of California, and by sending a copy of the summons and complaint by
27   registered or certified mail to the Attorney General of the United States at Washington, D.C. See
28
                                                       1
     Case 2:20-cv-00845-KJM-JDP Document 16 Filed 04/22/21 Page 2 of 2


 1   Fed. R. Civ. P. 4(i)(1)(A) & (B). The United States Marshal shall thereafter file a statement with

 2   the court that said documents have been served.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    April 21, 2021
 6                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
